DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment filed 06/15/2022 is accepted and entered. Claims 1-22 are currently pending with Claims 21 and 22 newly added.
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive.
Regarding Claim 1, Applicant alleges that Roe does not teach at least one recess that does not extend from the body facing surface of the acquisition layer to the garment facing surface of the acquisition layer. Applicant argues that, “while Roe discloses that the LMS 50 can comprise multiple layers with less than all of the layers of the LMS 50 defining a channel (Roe, paragraph [0136]), in all embodiments of Roe where the body facing liner is received within the acquisition layer channel, the recess in the LMS 50 appears to be depicted as extending fully from the body facing surface of the acquisition layer to the garment facing surface of the acquisition layer. For example, FIGS. 13-15…depict the liner 24 being received within the channel of the LMS 50 for the full-depth of the LMS 50 layer. Accordingly, even in embodiments where LMS 50 is multi-layered and wherein the channel is defined in only one of the layers of the LMS 50, the embodiment of the liner 24 into the LMS 50 results in the recess of the LMS 50 extending completely from its body facing surface to it’s garment facing surface.” (Remarks, pg. 7).
This argument is not found persuasive. ¶ [0138] of Roe states, “While FIGS. 11-26 illustrate a wide variety of channel arrangements, such arrangements are merely example arrangements and are not to be limiting, as a number of other channel arrangements are within the scope of the present disclosure. Further, various aspects of some of the figures may be incorporated into the arrangements of other figures without departing from the scope of the present disclosure.” As such, it is clear that the embodiments shown in Figs. 11-26 are not the only embodiments disclosed by Roe. ¶ [0136] indicates that the LMS 50 can comprise one or more layers, where “less than all of the layers of the LMS 50 may define the channel such that at least one layer of the LMS 50 is continuous while another layer of the LMS 50 is discontinuous.” ¶ [0139] states, “It is noted that while the LMS 50 is illustrated as a single-layer system in FIG. 11, among other figures, other embodiments may comprise a multi-layer LMS without departing from the scope of this disclosure.” Based on this, it is clear that the LMS 50 in Fig. 14 can be a multi-layered LMS, where less than all of the layers of the LMS 50 define the channel 49 which would result in the recess not extending from the body facing surface of the acquisition layer to the garment facing surface of the acquisition layer. Regarding Applicant’s arguments that the embossment of the liner into the LMS 50 would result in the recess of the LMS 50 extending completely from the body facing surface to the garment facing surface, Roe indicates in ¶ [0142] that “the topsheet 24 comprises a contoured element 24' that generally aligns with the channel 49 defined by the LMS 50”. Therefore, when the channel 49 in the LMS 50 does not extend fully through the LMS, as described above, the contoured element will not extend fully through the LMS and instead will only extend as far as the channel 49 extends.
Regarding Claim 2, Applicant alleges that it would not be obvious to incorporate the intersecting slit formation of Raidel into the topsheet of Roe. Applicant argues that the intersecting slits of Raidel are located in the absorbent layer, rather than the topsheet, and does not teach or suggest having the intersecting slits in any other layer of an absorbent article due to the differences in composition, fluid flow, and fluid distribution between absorbent layers and topsheet layers (Remarks, pg. 9). Applicant also argues that absorbent layers and topsheets have materially different functions, and so features that are beneficial in one layer are not necessarily beneficial in other layers. Specifically, Applicant argues increasing the spread and distribution of fluid within a topsheet material increases the area of contact of body exudate on the skin, which is detrimental to the skin (Remarks, pg. 9). Applicant also argues that the apertures of Roe are directed towards easing the penetration of bodily exudates through the topsheet while the intersecting slits are described as improving fluid distribution, and Applicant alleges that these features are directed toward different purposes (Remarks, pg. 9).
These arguments are not found persuasive. One of ordinary skill in the art would be motivated to look to any absorbent article, and specifically any layer of an absorbent article, to find features that could provide improve fluid flow and distribution, since improving fluid flow and distribution results in improved fluid absorbency and overall function of the absorbent article. ¶ [0069] of Raidel indicates, “it is believed that the slits and apertures in the absorbent layer allow the absorbent layer to quickly intake and transport an insulting fluid from the top layer into the absorbent layer by the capillaries and void space created by the combination of slits and apertures and by the increase in the surface area of the absorbent layer provided by the apertures.” Improving the fluid intake of any layer of an absorbent article would be desired to ensure the fluid is quickly removed from the body and absorbed into the article. As such, one of ordinary skill in the art would recognize that adding the intersecting slit formation to a topsheet would allow the topsheet to quickly intake fluid due to the apertures formed by the intersecting slit configuration. Longitudinal distribution will also be improved, as discussed in ¶ [0069], which would allow exudate to spread along the topsheet to then be transported into the absorbent layer, which improves the fluid intake of the article as the fluid is spread over a larger area of the absorbent layer rather than a smaller area. Therefore, the benefits that the intersecting slits impart to the absorbent layer of Raidel would also be relevant to the topsheet of Roe, and one of ordinary skill in the art would have found it obvious to modify the apertures of the topsheet of Roe to have an intersecting slit formation as taught by Raidel. This is supported by Roe’s use of apertures within the topsheet to ease the penetration of exudates, which is substantially the same function as Raidel (“…allow the absorbent layer to quickly intake and transport an insulting fluid from the top layer into the absorbent layer by the capillaries and void space created by the combination of slits and apertures…”, ¶ [0069] of Raidel).
Applicant did not specifically argue the dependent claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 is rejected because it is unclear what the limitation “the plurality of embossments received within the plurality of recesses selectively including intersecting slit formations.” Do only the embossments within the recesses have intersecting slit formations, or do only some of the embossments within the recesses have intersecting slit formations? Do any embossments outside of the recesses have intersecting slit formations? Clarification is required. For the purpose of compact prosecution, this limitation is interpreted as the embossments received within the recesses include intersecting slit formations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roe et al (US 2015/0065981).
Regarding Claim 1, Roe discloses an absorbent article (20, Fig. 1) including a longitudinal axis (80, Fig. 1) and a lateral axis (90, Fig. 1), the absorbent article (20, Fig. 1) comprising:
a front waist region (region near front waist edge 10, Fig. 1), a rear waist region (region near rear waist edge 12, Fig. 2), a crotch region (central region, Fig. 1), the crotch region (central region, Fig. 1) being disposed between the front waist region (region near front waist edge 10, Fig. 1) and the rear waist region (region near rear waist edge 12, Fig. 1);
a front waist edge (10, Fig. 1) in the front waist region (region near front waist edge 10, Fig. 1), a rear waist edge (12, Fig. 1) in the rear waist region (region near rear waist edge 12, Fig. 2), and a first longitudinal side edge (left side edge, Fig. 1) and a second longitudinal side edge (right side edge, Fig. 1), the first longitudinal side edge (left side edge, Fig. 1) and the second longitudinal side edge (right side edge, Fig. 1) each extending from the front waist edge (10, Fig. 1) to the rear waist edge (12, Fig. 1); 
a body facing liner (topsheet 24, Figs. 1 and 14) including a body facing surface (top surface as seen in Fig. 14) and a garment facing surface (bottom surface as seen in Fig. 14), the body facing liner (24, Fig. 1) including at least one embossment (contoured element 24’, Fig. 14; ¶ [0142]);
a backsheet (25, Figs. 1 and 14); 
an absorbent body (absorbent core 28, Figs. 1 and 14) disposed between the body facing liner (24, Figs. 1 and 14) and the backsheet (25, Figs. 1 and 14); and 
an acquisition layer (liquid management system 50, Figs. 1 and 14) including a body facing surface (top surface as seen in Fig. 14) and a garment facing surface (bottom surface as seen in Fig. 14), the acquisition layer (50, Figs. 1 and 14) including at least one recess (channel 49, Fig. 14) that does not extend from the body facing surface of the acquisition layer to the garment facing surface of the acquisition layer (¶ [0136, 0139]; the LMS 50 can comprise two layers, where the channel 49 is present in only one of the two layers; this would result in the channel 49 not extending from the top surface of the LMS 50 to the bottom surface of the LMS 50 and instead only extending partially through the LMS 50), the at least one recess (49, Fig. 14) receiving the at least one embossment (24’, Fig. 14) of the body facing liner (24, Fig. 14) in a nested configuration (as seen in Fig. 14, the embossment 24’ is nested within the channel 49).
Regarding Claim 3, Roe further discloses the nested configuration provides that the garment facing surface (top surface, as seen in Fig. 14) of the body facing liner (24, Fig. 14) at the at least one embossment (24’, Fig. 14) is disposed lower than the planar portion of the body facing surface (top surface, as seen in Fig. 14) of the acquisition layer (50, Fig. 14) when the absorbent article (20, Fig. 1) is in a stretched, laid flat configuration.
Regarding Claim 21, Roe further discloses the acquisition layer (50, Figs. 1 and 14) comprises a single layer (¶ [0101]; “The LMS 50 may comprise one, two or more layers, which may form a unitary layer” when the two or more layers are formed as a unitary layer, the combination can be considered a single layer since they cannot be separated from one another).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4-15, 17-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Roe et al (US 2015/0065981) in view of Raidel (US 2007/0135787).
Regarding Claim 2, Roe discloses an absorbent article (20, Fig. 1) including a longitudinal axis (80, Fig. 1) and a lateral axis (90, Fig. 1), the absorbent article (20, Fig. 1) comprising:
a front waist region (region near front waist edge 10, Fig. 1), a rear waist region (region near rear waist edge 12, Fig. 2), a crotch region (central region, Fig. 1), the crotch region (central region, Fig. 1) being disposed between the front waist region (region near front waist edge 10, Fig. 1) and the rear waist region (region near rear waist edge 12, Fig. 1);
a front waist edge (10, Fig. 1) in the front waist region (region near front waist edge 10, Fig. 1), a rear waist edge (12, Fig. 1) in the rear waist region (region near rear waist edge 12, Fig. 2), and a first longitudinal side edge (left side edge, Fig. 1) and a second longitudinal side edge (right side edge, Fig. 1), the first longitudinal side edge (left side edge, Fig. 1) and the second longitudinal side edge (right side edge, Fig. 1) each extending from the front waist edge (10, Fig. 1) to the rear waist edge (12, Fig. 1); 
a body facing liner (topsheet 24, Figs. 1 and 14) including a body facing surface (top surface as seen in Fig. 14) and a garment facing surface (bottom surface as seen in Fig. 14), the body facing liner (24, Fig. 1) including at least one embossment (contoured element 24’, Fig. 14; ¶ [0142]);
a backsheet (25, Figs. 1 and 14); 
an absorbent body (absorbent core 28, Figs. 1 and 14) disposed between the body facing liner (24, Figs. 1 and 14) and the backsheet (25, Figs. 1 and 14); and 
an acquisition layer (liquid management system 50, Figs. 1 and 14) including a body facing surface (top surface as seen in Fig. 14) and a garment facing surface (bottom surface as seen in Fig. 14), the acquisition layer (50, Figs. 1 and 14) including at least one recess (channel 49, Fig. 14), the at least one recess (49, Fig. 14) receiving the at least one embossment (24’, Fig. 14) of the body facing liner (24, Fig. 14) in a nested configuration (as seen in Fig. 14, the embossment 24’ is nested within the channel 49).
Roe is silent whether the embossment comprises an intersecting slit formation.
Raidel teaches an absorbent article, thus being in the same field of endeavor, with an absorbent layer comprising an intersecting slit formation (slits 18 and 19, Fig. 4, intersect as shown; ¶ [0057]) to improve the fluid distribution of the absorbent article (¶ [0068]).
Therefore, it would have been obvious to modify the embossment of the body facing layer of Roe to include an intersecting slit formation, as taught by Raidel, to improve the fluid distribution of the absorbent article (as motivated by Raidel ¶ [0068]). Although Raidel shows the slits in the absorbent layer, rather than the body facing layer, Raidel teaches the intersecting slit formation improves fluid distribution, so one of ordinary skill in the art would be motivated to use this structure in body-facing layers to improve the fluid distribution of the absorbent article as a whole. By improving the fluid distribution of the topsheet, the fluid is able to more quickly penetrate through and/or spread out and absorb into areas of the acquisition layer and absorbent core that may otherwise not encounter the fluid. This reduces the risk of oversaturation in a specific area which could cause leakage through the backsheet or side edges at that location. Additionally, this modification is further motivated by Roe who indicates that the topsheet can comprise apertures to ease penetration of exudates (¶ [0046]) and also that the channels in the acquisition layer route fluid from one location of the absorbent article to another area of the absorbent article (¶ [0120]). Based on the teachings of Roe in combination with the teachings of Raidel, one of ordinary skill in the art would be motivated to add the intersecting slit formation of Raidel to the embossment of Roe, to allow fluid to quickly penetrate the topsheet and spread from one area of the article to another.
Regarding Claim 4, Roe is silent whether the at least one embossment comprises an intersecting slit formation.
Raidel teaches an absorbent article, thus being in the same field of endeavor, with an absorbent layer comprising an intersecting slit formation (slits 18 and 19, Fig. 4, intersect as shown; ¶ [0057]) to improve the fluid distribution of the absorbent article (¶ [0068]).
Therefore, it would have been obvious to modify the embossment of the body facing layer of Roe to include an intersecting slit formation, as taught by Raidel, to improve the fluid distribution of the absorbent article (as motivated by Raidel ¶ [0068]). Although Raidel shows the slits in the absorbent layer, rather than the body facing layer, Raidel teaches the intersecting slit formation improves fluid distribution, so one of ordinary skill in the art would be motivated to use this structure in body-facing layers to improve the fluid distribution of the absorbent article as a whole. By improving the fluid distribution of the topsheet, the fluid is able to more quickly penetrate through and/or spread out and absorb into areas of the acquisition layer and absorbent core that may otherwise not encounter the fluid. This reduces the risk of oversaturation in a specific area which could cause leakage through the backsheet or side edges at that location. Additionally, this modification is further motivated by Roe who indicates that the topsheet can comprise apertures to ease penetration of exudates (¶ [0046]) and also that the channels in the acquisition layer route fluid from one location of the absorbent article to another area of the absorbent article (¶ [0120]). Based on the teachings of Roe in combination with the teachings of Raidel, one of ordinary skill in the art would be motivated to add the intersecting slit formation of Raidel to the embossment of Roe, to allow fluid to quickly penetrate the topsheet and spread from one area of the article to another.
Regarding Claim 5, Roe further discloses the body facing liner (24, Figs. 1 and 14) includes a plurality of embossments (24’, Fig. 14; ¶ [0142] indicates the element 24’ is aligned with the channel 49, and Fig. 1 shows that there are two channels indicating there are also two element 24’) and the acquisition layer (50, Figs. 1 and 14) includes a plurality of recesses (49, Figs. 1 and 14), at least some of the plurality of recesses (49, Figs. 1 and 14) receiving one of the plurality of embossments (24’, Fig. 14) of the body facing liner (24, Figs. 1 and 14) in a nested configuration (as seen in Fig. 14).
Regarding Claim 6, the combination of Roe/Raidel as set forth above for Claim 2 teaches that a majority of the plurality of embossments includes an intersecting slit formation. Since each embossment of Roe has been modified to include an intersecting slit formation, a majority of the plurality of embossments of Roe/Raidel will include the intersecting slit formation.
Regarding Claim 7, Roe further discloses the at least one embossment (24’, Fig. 14) includes a first depth (the distance between the top surface of the planar portion and the top surface of the embossment portion, Fig. 14) and the at least one recess (49, Fig. 14) includes a second depth (the distance between the top surface and the bottom surface of the layer 50, Fig. 14), and wherein the first depth is less than the second depth (as seen in Fig. 14).
Regarding Claim 8, Roe further discloses a majority of the plurality of embossments (24’, Fig. 14) includes a first depth (the distance between the top surface of the planar portion and the top surface of the embossment portion) and a majority of the plurality of recesses (49, Figs. 1 and 14) includes a second depth (the distance between the top surface and bottom surface of layer 50, Fig. 14), and wherein the first depth is less than the second depth (as seen in Fig. 14).
Regarding Claim 9, Roe further discloses a majority of the plurality of embossments (24’, Fig. 14) includes a first depth (the distance between the top surface of the planar portion and the top surface of the embossment portion) and a majority of the plurality of recesses (49, Figs. 1 and 14) includes a second depth (the distance between the top surface and bottom surface of layer 50, Fig. 14), and wherein the first depth is about equal to the second depth (¶ [0142] indicates the embossment 24’ can be deeper than illustrated which indicates the embossment can be about as deep as the channel 49).
Regarding Claim 10, Roe further discloses a majority of the plurality of embossments (24’, Fig. 14) includes a first depth (as seen in Fig. 14).
Roe/Raidel is silent whether the first depth is greater than a greatest slit length in the intersecting slit formation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Roe/Raidel to have the first depth be greater than a greatest slit length in the intersecting slit formation since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Roe/Raidel would not operate differently with the claimed embossment depth and slit length the device would function appropriately if the depth of the embossment is greater than the greatest slit length in the intersecting slit formation. Further, applicant places no criticality on the range claimed, indicating simply that the embossment depth and slit length “can” be within the claimed ranges (¶ [0127] of published application).
Regarding Claim 11, Roe further discloses a majority of the plurality of embossments (24’, Fig. 14) includes a first depth (the distance between the top surface of the planar portion and the top surface of the embossment portion) and a majority of the plurality of recesses (49, Figs. 1 and 14) includes a second depth (the distance between the top surface and bottom surface of layer 50, Fig. 14), and wherein the first depth is less than the second depth (as seen in Fig. 14).
Roe/Raidel is silent whether the greatest slit length in the intersecting slit formation being less than or equal to a difference between the second depth and the first depth.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Roe/Raidel to have the greatest slit length in the intersecting slit formation being less than or equal to a difference between the second depth and the first depth since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Roe/Raidel would not operate differently with the claimed slit length and the device would function appropriately with the claimed slit length. Further, applicant places no criticality on the range claimed, indicating simply that the greatest slit length “may” be within the claimed ranges (¶ [0125] of published application).
Regarding Claim 12, Roe further discloses the recess (49, Figs. 1 and 14) of the acquisition layer (50, Fig. 14) extends through the acquisition layer (50, Fig. 14) from the body facing surface (top surface as seen in Fig. 14) of the acquisition layer (50, Fig. 14) to the garment facing surface (bottom surface as seen in Fig. 14) of the acquisition layer (50, Fig. 14). 
Regarding Claim 13, Roe further discloses the body facing liner (24, Figs. 1 and 14) includes a plurality of embossments (24’, Fig. 14; ¶ [0142] indicates the element 24’ is aligned with the channel 49, and Fig. 1 shows that there are two channels indicating there are also two element 24’) and the acquisition layer (50, Figs. 1 and 14) includes a plurality of recesses (49, Figs. 1 and 14), at least some of the plurality of recesses (49, Figs. 1 and 14) receiving one or the plurality of embossments (24’, Fig. 14) of the body facing liner (24, Figs. 1 and 14) in a nested configuration (as seen in Fig. 14), a majority of the plurality of recesses (49, Figs. 1 and 14) of the acquisition layer (50, Fig. 14) extending through the acquisition layer (50, Fig. 14) from the body facing surface (top surface, as seen in Fig. 14) of the acquisition layer (50, Fig. 14) to the garment facing surface (bottom surface, as seen in Fig. 14) of the acquisition layer (50, Fig. 14).
Regarding Claim 14, Roe further discloses a majority of the plurality of recesses (49, Figs. 1 and 14) of the acquisition layer (50, Figs. 1, 10, and 14) do not extend through the acquisition layer (50, Figs. 1, 10, and 14) from the body facing surface of the acquisition layer to the garment facing surface of the acquisition layer (¶ [0136, 0139]; the LMS 50 can comprise two layers, where the channel 49 is present in only one of the two layers; this would result in the channel 49 not extending from the top surface of the LMS 50 to the bottom surface of the LMS 50 and instead only extending partially through the LMS 50).
Regarding Claim 15, Roe further discloses the acquisition layer (50, Figs. 1, 10, and 14; ¶ [0037, 0139]) includes a first layer (acquisition layer 52, Fig. 10) and a second layer (distribution layer 54, Fig. 10).
Regarding Claims 17-19, Roe further discloses the acquisition layer (50, Figs. 1 and 14) includes a plurality of channels, wherein at least some of the plurality of channels extend from a first recess (49, Figs. 1 and 14) of the plurality of recesses to a second recess (49, Figs. 1 and 14) of the plurality of recesses (¶ [0127-0129]; layer 50 can have multiple channels, including channels oriented substantially laterally – substantially laterally oriented channels would extend from the first recess 49 to the second recess 49 even if the lateral channel does not physically connect the two).
Regarding Claim 20, Roe further discloses the at least one embossment includes a first volume and the at least one recess defines a second volume (as seen in Fig. 14).
Roe/Raidel is silent whether the first volume is at least about ten percent less than the second volume.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Roe/Raidel to have the first volume be at least about 10 percent less than the second volume since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Roe/Raidel would not operate differently with the claimed first and second volumes and since the volume of the embossment of Roe is smaller than the volume of the recess of Roe, as shown in Fig. 14, the device would function appropriately with the volume of the embossment being at least about 10 percent less than the volume of the recess. Further, applicant places no criticality on the range claimed, indicating simply that the first and second volumes “can” be within the claimed ranges (¶ [0126] of published application).
Regarding Claim 22, Roe further discloses the body facing liner (24, Figs. 1 and 14) includes a plurality of embossments (24’, Fig. 14; ¶ [0142] indicates the element 24’ is aligned with the channel 49, and Fig. 1 shows that there are two channels indicating there are also two element 24’) and the acquisition layer (50, Figs. 1 and 14) includes a plurality of recesses (49, Figs. 1 and 14), at least some of the plurality of recesses (49, Figs. 1 and 14) receiving one of the plurality of embossments (24’, Fig. 14) of the body facing liner (24, Figs. 1 and 14) in a nested configuration (as seen in Fig. 14).
Roe is silent whether the plurality of embossments received within the plurality of recesses selectively including intersecting slit formations.
Raidel teaches an absorbent layer comprising an intersecting slit formation (slits 18 and 19, Fig. 4, intersect as shown; ¶ [0057]) to improve the fluid distribution of the absorbent article (¶ [0068]).
Therefore, it would have been obvious to modify the embossments located within the recesses of the body facing layer of Roe to include an intersecting slit formation, as taught by Raidel, to improve the fluid distribution of the absorbent article (as motivated by Raidel ¶ [0068]). Although Raidel shows the slits in the absorbent layer, rather than the body facing layer, Raidel teaches the intersecting slit formation improves fluid distribution, so one of ordinary skill in the art would be motivated to use this structure in body-facing layers to improve the fluid distribution of the absorbent article as a whole. By improving the fluid distribution of the topsheet, the fluid is able to more quickly penetrate through and/or spread out and absorb into areas of the acquisition layer and absorbent core that may otherwise not encounter the fluid. This reduces the risk of oversaturation in a specific area which could cause leakage through the backsheet or side edges at that location. Additionally, this modification is further motivated by Roe who indicates that the topsheet can comprise apertures to ease penetration of exudates (¶ [0046]) and also that the channels in the acquisition layer route fluid from one location of the absorbent article to another area of the absorbent article (¶ [0120]). Based on the teachings of Roe in combination with the teachings of Raidel, one of ordinary skill in the art would be motivated to add the intersecting slit formation of Raidel to the embossment of Roe, to allow fluid to quickly penetrate the topsheet and spread from one area of the article to another.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Roe et al (US 2015/0065981) in view of Raidel (US 2007/0135787) further in view of Erspamer et al (US 6479415).
Regarding Claim 16, Roe/Raidel is silent whether the first layer includes fibers of a first average denier, and the second layer includes fibers of a second average denier, wherein the first average denier is greater than the second average denier.
Erspamer teaches an absorbent article, thus being in the same field of endeavor, with an acquisition layer (acquisition-distribution layer combination, Col. 7 lines 13-32) that includes a first layer (the acquisition layer, Col. 7 lines 13-32) and a second layer (the distribution layer, Col. 7 lines 13-32), wherein the first layer (acquisition layer, Col. 7 lines 13-32) includes fibers of a first average denier (6-15 denier, Col. 7 lines 13-32), and the second layer (distribution layer, Col. 7 lines 13-32) includes fibers of a second average denier (3 denier, Col. 7 lines 13-32), wherein the first average denier (6-15 denier, Col. 7 lines 13-32) is greater than the second average denier (3 denier, Col. 7 lines 13-32) to protect against leakage relative to a single-layer acquisition layer (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the acquisition layer of Roe/Raidel to include two layers, where the average denier of the first layer is greater than the average denier of the second layer, to protect against leakage relative to a single-layer acquisition layer (as motivated by Erspamer abstract).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA ARBLE/           Primary Examiner, Art Unit 3781